—In a proceeding pursuant to Mental Hygiene Law article 10, Nelson D., a sex offender allegedly requiring civil management, appeals from an order of the Supreme Court, Kings County (Ozzi, J.), dated December 16, 2011, which, upon a finding, made after a jury trial, that he suffers from a mental abnormality as defined in Mental Hygiene Law § 10.03 (i), and upon a determination, made after a dispositional hearing, that he currently is a dangerous sex offender requiring confinement, in effect, granted the petition and directed that he be committed to a secure treatment facility for care, treatment, and control until such time as he no longer requires confinement.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the jury’s verdict that he suffered from a mental abnormality was supported by a fair interpretation of the evidence and, thus, was not contrary to the weight of the evidence (see Mental Hygiene Law §§ 10.03 [i]; 10.07 [a]; Matter of State of New York v Andre L., 84 AD3d 1248, 1249-1250 [2011]; Matter of State of New York v Shawn X., 69 AD3d 165, 169 [2009]).
Furthermore, the Supreme Court properly found, after the dispositional hearing, by clear and convincing evidence, that the appellant is a dangerous sex offender requiring confinement rather than strict and intense supervision (see Mental Hygiene Law § 10.07 [f]; Matter of State of New York v Andre L., 84 AD3d at 1250; Matter of State of New York v Clarence D., 82 AD3d 776, 777-778 [2011]).
*969The appellant’s remaining contention is without merit.
Mastro, J.E, Rivera, Chambers and Miller, JJ., concur.